DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claim(s) 1, 2, 4-10, 12-16, 18-20 is/are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more (See 2019 Update:  Eligibility Guidance).

Independent Claims 1, 9, 15 recites generating a crude three-dimensional (3D) model from a full-field geological model modeling production for multiple wells in an area; generating a functional 3D model from the crude 3D mode, wherein generating the functional 3D model from the crude 3D model includes simplifying the functional 3D model to reduce a number of grids along horizontal sections of the functional 3D model; generating an intermediate 3D model by calibrating the functional 3D model with single- well data; and generating an advanced 3D transient model by calibrating multi-well data in the functional 3D model. [Mathematical Concepts – mathematical relationships; mathematical formulas or equations or mathematical calculation].
Claim(s) 2, 4-8, 10, 12-14, 16, 18-20 recite(s) wherein generating the functional 3D model from the crude 3D model comprises: activating the crude 3D model in an operatonal platform; generating a quality assurance and quality control (QAQC) structure, reservoir properties, a sector boundary, and well trajectories from the crude 3D model; determinating that an acceptable level of consistency exists in the QAQC structure, the reservoir properties, the sector boundary, and the well trajectories;  simplifying production data for the crude 3D model; determining that an acceptable level of simplification exists in the crude 3D model; simplifying well trajectories for the crude 3D model; optimizing grids for the crude 3D model; generating refined grids from the optimized grids; and producing a functional 3D model using the refined grids.  wherein generating the intermediate 3D model by calibrating the functional 3D model with single-well data comprises: activating the functional 3D model in an operational platform; executing the functional 3D model initially, and extracting pressure derivatives of actual data of buildup or falloff of selected wells from log-log plots; performing pressure transient interpretation; estimating a radius of investigation with a bounded region around a well, and testing a volume during a buildup or falloff period; running the functional 3D model to generate simulated pressures for a selected well; extracting pressure derivatives from a log-log plot of simulated buildup or falloff pressures; comparing derivatives of simulated pressure responses obtained from the functional 3D model to derivatives of measured pressure data; determining that an acceptable match exists between simulated data and actual data; calibrating the functional 3D model with selective tools; and completing the intermediate 3D model from the calibrated functional 3D model.  wherein the selective tools include a permeability multiplier, an introduction of reservoir heterogeneity, and an adjustment of one or more of a vertical permeability, a skin factor, an effective well length, a bounded region, and a tested volume. wherein generating the advanced 3D transient model by calibrating the multi-well data in the functional 3D model comprises: pre-setting a run time in the intermediate 3D model;optimizing grids for multiple wells in the intermediate 3D model; running the intermediate 3D model and activating all wells with their respective bounding regions; comparing simulated bottomhole pressures with actual data; determining that an acceptable match exists between simulated data and the actual data for each well, including identifying wells showing differences between the simulated bottomhole pressures and the actual data; and completing the advanced 3D transient model.  wherein identifying wells showing differences between the simulated bottomhole pressures and the actual data includes using a permeability multiplier in intermediate zones between wells, creating new intermediate zones if necessary to enhance matching, and varying sizes of intermediate zones.  further comprising providing a 3D display of each of the crude 3D model, the functional 3D model, the intermediate 3D model, and the advanced 3D transient model [Mathematical Concepts – mathematical relationships; mathematical formulas or equations or mathematical calculation]. 
This judicial exception is not integrated into a practical application.  Limitations that are not indicative of integration into a practical application:
Adding the words “apply it” (or an equivalent) with the judicial exception, or mere instructions to implement an abstract idea on a computer, or merely uses a computer as a tool to perform an abstract idea (see MPEP § 2106.05(f)) (i.e. a computer-implemented method; non-transitory, computer readable medium storing one or more instructions executable by a computer system; A computer-implemented system, comprising:  one or more processors; and a non-transitory computer-readable storage medium coupled to the one or more processors and storing programming instructions for exectution by the one or more processors; Examiner interprets these limitations to merely uses a computer as a tool to perform the identified abstract idea);
Adding insignificant extra-solution activity to the judicial exception (see MPEP § 2106.05(g)) (i.e. receiving pressure, volume, and temperature (PVT) data, relative permeability, capillary pressure, and fluid contacts for the crude 3D model; importing bottomhole pressures, well control data, and production data for the crude 3D model; Examiner interprets these limitations to merely be generic computer functions (i.e. generic data acquisition) to facilitate the identified abstract idea); or
Generally linking the use of the judicial exception to a particular technological environment or field of use (MPEP § 2106.05(h)). 
The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because looking at the additional elements as an ordered combination adds nothing that is not already present when looking at the elements taken individually.  There is no indication that the combination of elements improves the functioning of a computer or improves any other technology.  The additional elements simply append well-understood, routine, conventional activities previously known to the industry, specified at a high level of generality, to the judicial exception, e.g., a claim to an abstract idea requiring no more than a generic computer to perform generic computer functions that are well-understood, routine and conventional activities previously known to the industry, as discussed in Alice Corp., 134 S. Ct. at 2359-60, 110 USPQ2d at 1984 (see MPEP § 2106.05(d)) (i.e. a computer-implemented method; non-transitory, computer readable medium storing one or more instructions executable by a computer system; A computer-implemented system, comprising:  one or more processors; and a non-transitory computer-readable storage medium coupled to the one or more processors and storing programming instructions for exectution by the one or more processors; See Alice Corp., 134 S. Ct. at 2359-60, 110 USPQ2d at 1984 for evidence).


Allowable Subject Matter
Claims 1, 2, 4-10, 12-16, 18-20 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 101 set forth in this Office action.

The following is a statement of reasons for the indication of allowable subject matter over prior art:
The cited references don't explicitly teach generating a functional 3D model from the crude 3D mode, wherein generating the functional 3D model from the crude 3D model includes simplifying the functional 3D model to reduce a number of grids along horizontal sections of the functional 3D model of claims 1, 9, 15.


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
SUNG ET AL. (US 2013/0297272) teaches THREE-DIMENSIONAL MULTI-MODAL CORE AND GEOLOGICAL MODELING FOR OPTIMAL FIELD DEVELOPMENT;
AYAN ET AL. (US 2005/0119911) teaches METHOD AND SYSTEM AND PROGRAM STORAGE DEVICE FOR GENERATING AN SWPM-MDT WORKFLOW IN RESPONSE TO A USER OBJECTIVE AND EXECUTING THE WORKFLOW TO PRODUCE A RESERVOIR RESPONSE MODEL;
KUCHUK ET AL. (US 2006/0241867) teaches SYSTEM AND METHODS OF CHARACTERIZING A HYDROCARBON RESERVOIR;
RAMSAY (US 2016/0178800) teaches STATIC EARTH MODEL CALIBRATION METHODS AND SYSTEMS USING PERMEABILITY TESTING;
MEZGHANI ET AL. (US 2017/0337302) teaches ITERATIVE AND REPEATABLE WORKFLOW FOR COMPREHENSIVE DATA AND PROCESSES INTEGRATION FOR PETROLEUM EXPLORATION AND PRODUCTION ASSESSMENTS;
METHOD FOR INTEGRATED IVNERSION DETERMINATION OF ROCK AND FLUID PROPERTIES OF EARTH FORMATIONS;
KUCHUK ET AL. (US 2016/0116638) teaches INTEGRATED INTERPRETATION OF PRESSURE AND RATE TRANSIENTS FOR PRODUCITON FORECASTING.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to RAYMOND NIMOX whose telephone number is (571)270-7272. The examiner can normally be reached Mon-Thu 9am-6pm | Fri 11am-3am.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JOHN BREENE can be reached on (571)272-4107. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

RAYMOND NIMOX
Primary Examiner
Art Unit 2864



/RAYMOND L NIMOX/Primary Examiner, Art Unit 2864